EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Greenberg on 6 January 2021.
The application has been amended as follows: 

9.	(CURRENTLY AMENDED)  A combustion/compression apparatus comprising: 
a body, said body equipped with a base; 
a groove-shaped combustion area, said groove-shaped combustion area disposed within said base; 
a groove-shaped compression area, said groove-shaped compression area disposed within said base; 
wherein said groove-shaped combustion area and said groove-shaped compression area are disposed inline within and along a circumference of said base; 
a lid portion, said lid portion disposed atop said groove-shaped combustion area and said groove-shaped compression area; 
3 of 5at least one trap, said at least one trap disposed within said groove-shaped combustion area and said groove-shaped compression area, in communication with said lid portion;
an ignition device, said ignition device disposed in communication with said lid portion;
wherein said lid portion is in communication with said body; 

wherein said at least one trap is configured to retract upon movement against a slope of said groove-shaped combustion area and said groove-shaped compression area when driven by combustion or compression; 
wherein said body is cylindrical; and 
wherein said base is a rotor.

11.	(CANCELED)

13.	(CURRENTLY AMENDED)  The apparatus of claim 9, wherein said body divides said groove-shaped combustion area from said groove-shaped compression area.

Allowable Subject Matter
Claims 1-6, 8-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including said lid portion being configured to move above said groove-shaped combustion area and said groove-shaped compression area sequentially in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 9, the combination including said groove-shaped combustion area and said groove-shaped compression area being disposed inline within and along .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746